Citation Nr: 9922107	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for joint pain of the right 
shoulder, left arm, and bilateral knees due to an undiagnosed 
illness as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from March 1966 to 
February 1972 and from November 1990 to May 1991, including a 
period of active duty in the Persian Gulf during the Persian 
Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the claim on appeal.  Previously, the Nashville, Tennessee, 
RO had denied service connection.  The Montgomery RO is the 
certifying RO.

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page.  However, the RO granted entitlement to service 
connection for lumbosacral strain by rating decision dated in 
August 1996 and assigned a noncompensable evaluation.  The 
veteran disagreed with the rating and the RO subsequently 
increased the evaluation to 40 percent by rating decision 
dated in March 1997.  However, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

Consequently, as the veteran has not specifically withdrawn 
the appeal, the issue of an increased evaluation for 
lumbosacral strain above the current 40 percent remains in 
appellate status.  Although the issue of an increased rating 
for a lumbosacral strain remains on appeal, it appears that 
the RO has not yet issued a statement of the case.  As such, 
and for the reasons set forth below, the issue of an 
increased rating for a low back disability is remanded to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of joint pain of the right 
shoulder, left arm, and bilateral knees.

3.  The veteran has not presented any competent evidence of a 
relationship between joint pain of the right shoulder, left 
arm, and bilateral knees and an undiagnosed illness as a 
result of service in the Southwest Asian Theater.


CONCLUSION OF LAW

The claim for entitlement to service connection for joint 
pain of the right shoulder, left arm, and bilateral knees due 
to an undiagnosed illness as a result of service in the 
Southwest Asian Theater pursuant to 38 C.F.R. § 3.317 is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1998).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1998).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Other than noted, a review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
joint pain of the right shoulder, left arm, and bilateral 
knees.  Prior to the veteran's second period of service, he 
complained of left-sided neck pain with pain in the shoulder 
and arm.  An X-ray showed degenerative changes and no acute 
abnormality.  Moreover, a December 1994 periodic reservist 
examination report showed that the veteran related a history 
of arthritis of the shoulders and left knee.  

Private, post service medical records reveal that the veteran 
sought treatment in March 1993 for an on-the-job left forearm 
injury.  An X-ray was normal and the final diagnosis was left 
forearm and elbow strain.  In a May 1993 Persian Gulf 
Registry examination, the veteran related joint pain in the 
knees, elbow, and left shoulder.  It was noted that he had 
had a prior private medical work-up.  In an August 1994 
private treatment note, he reported a "several month" 
history of right shoulder stiffness.  After a physical 
examination, the diagnosis was bursitis of the right 
shoulder.  In February 1995, he sought treatment at VA for, 
among other things, joint pain in the knees.  The clinical 
assessment was degenerative joint disease.  In February 1995, 
he filed a claim for, among other things, soreness and stiff 
joints and noted in May 1995 that his claims were related to 
service in the Persian Gulf.  

In an April 1995 VA general medical examination report, the 
veteran did not report any particular joint problems.  
Physical examination revealed that his musculoskeletal system 
was negative with no injuries or scars.  He had functional 
limited movement in the left hip and left knee.  An X-ray of 
the left knee was normal.  The final diagnoses included 
osteoarthritis of the left shoulder joint and left knee 
joint. 

In an October 1996 VA joints examination, the veteran claimed 
that his joints started hurting him in Saudi Arabia.  He 
indicated that he was given muscle relaxants and his back was 
hurting also.  He revealed a previous injury with his left 
shoulder in 1980.  After service, his private treating 
physician diagnosed bursitis and tendonitis.  Medications 
included Motrin.  Physical examination revealed that the 
veteran walked with a limp and the examiner remarked that all 
his joints seemed stiff.  There was no evidence of swelling, 
deformity, subluxation, lateral instability, nonunion, loose 
motion, malunion, or atrophy.  He did have evidence of pain 
on movement.  An X-ray of the knees showed no evidence of 
acute fracture, dislocation, or soft tissue abnormality.  The 
final diagnosis was arthrophyte of the shoulders, elbows, and 
knees, bilaterally.  

Outpatient treatment records show on-going treatment for 
osteoarthritis, although an April 1995 knee X-ray, and August 
1995 and April 1996 shoulder X-rays were normal.  In a June 
1998 VA general medical examination report, the veteran 
related a history of a job-related left shoulder injury and 
resulting bursitis.  A past medical history of diffuse 
arthralgias, left shoulder chronic bursitis, and knee and hip 
bursitis with a diagnosis of early osteoarthritis was noted.  
A June 1998 X-ray showed that the veteran had narrowing of 
the acromiohumeral space in the right shoulder, consistent 
with a rotator cuff injury.  Moreover, a June 1998 X-ray of 
the knees showed mild degenerative joint disease in the 
knees, bilaterally.

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses of bursitis, arthritis, tendonitis, and 
arthrophyte, which have not been related to service.  The 
provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for joint pain of 
the right shoulder, left arm, and bilateral knees, variously 
diagnosed, due to an undiagnosed illness is precluded under 
this regulation.  Since there is, of record, medical evidence 
attributing the veteran's joint pain to clinically-diagnosed 
disorders, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 are rendered not plausible 
and the claim is not well grounded.  

The veteran contends, in essence, that he developed joint 
stiffness in his right shoulder, left forearm, elbow, and 
both knees as a result of his service in the Persian Gulf.  
He maintained that his bursitis of the right shoulder is a 
symptom of an undiagnosed illness due to some chemical or 
biological agent.  He stressed that he experienced pain in 
his left elbow before he injured his forearm in March 1993.  
Finally, he asserted that it was possible that some of the 
agents to which he was exposed could have caused his 
degenerative joint disease.  He had been told that over 30 
people in his unit had been diagnosed with leukemia or other 
blood disorders.

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinical-diagnosed disorders of the shoulders, elbows, and 
knees.  The veteran lacks the medical expertise to offer an 
opinion as to the existence of current joint pathology, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible medical evidence, 
service connection is not warranted for joint pain of the 
right shoulder, left arm, and bilateral knees due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317.

Consideration has also been given to primary or presumptive 
service connection for the pathology at issue.  While the 
appellant has contended that the symptoms started during 
service, this is not reflected in the service medical 
records.  It is not shown by any competent evidence on file 
that the appellant had arthritis or bursitis of any of the 
pertinent joints. during his active duty.  Moreover, it is 
not shown that arthritis of any of the joints herein at issue 
was present to a compensable degree within 1 year of 
separation.  Thus there is no basis for presumptive service 
connection.


ORDER

Entitlement to service connection for joint pain of the right 
shoulder, left arm, and bilateral knees due to an undiagnosed 
illness as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317 is denied on the basis that the 
claim is not well grounded.


REMAND

As to issue of entitlement to an increased rating for a 
lumbosacral strain, the Board notes that this issue has not 
yet been perfected on appeal.  By rating decision dated in 
August 1996, the RO granted entitlement to service connection 
for a lumbosacral strain and assigned a noncompensable 
evaluation.  The veteran disagreed with the evaluation, which 
was subsequently increased to 40 percent disabling.  
Nonetheless, in such cases, there is some authority that the 
appellate process has commenced with the filing of a notice 
of disagreement and that the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue of an increased rating for a 
lumbosacral strain on the merits under the aforementioned 
guidance, the issue of an increased rating for a low back 
disability is to be remanded to the RO for additional action.

In that regard, it is noted that the grant of the 40 percent 
rating does not complete the appeal.  See AB, supra.  It is 
also noted however, that the appellant's representative has 
indicated that the increased rating issue may not be on 
appeal.  If the appellant desires to withdraw the appeal, he 
is of course free to do so.

Finally, in order to make certain that all records are on 
file, if the appeal remains active and while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and his representative and ascertain 
whether they desire to withdraw the issue 
of a rating in excess of 40 percent for a 
low back disorder from appellate review.  
If so, the appellant should do so in 
writing.  If not, the actions below are 
indicated.

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should thereafter promulgate a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for a lumbosacral strain.  That document 
should set forth the reasons and bases 
for the action undertaken.  Consideration 
of the case of Fenderson v. West, 12 Vet. 
App. 119 (1999), should be evidenced as 
needed.

4.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

